Exhibit 10.6

CONTRIBUTION AGREEMENT

This Contribution Agreement (this “Agreement”) is entered into effective as of
the      day of March 2012 (the “Effective Date”), by and among Trans Energy,
Inc., a Nevada corporation (“Trans Energy”), and American Shale Development,
Inc., a Delaware corporation (“American”).

RECITALS

A. Trans Energy owns the Properties (defined below).

B. American is a wholly-owned subsidiary of Trans Energy.

C. Trans Energy desires to contribute the Properties to American, and American
is willing to acquire and accept such Properties.

D. In consideration of the contribution by Trans Energy of the Properties, Trans
Energy will acquire all of the outstanding shares of American’s common stock,
par value of $0.01 per share (the “Stock”).

NOW, THEREFORE, in consideration of the premises and of the mutual promises,
representations, warranties, covenants, conditions and agreements contained
herein, and for other valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
by the terms hereof, agree as follows:

ARTICLE 1

CONTRIBUTION

Section 1.1 Contribution.

Upon and subject to the terms, conditions, representations and warranties set
forth in this Agreement, effective upon the Effective Date, (i) Trans Energy
shall contribute, transfer and deliver to American, and American shall accept
from Trans Energy, all of Trans Energy’s right, title and interest in and to the
Properties, less and except the Excluded Items (as hereinafter defined) and
(ii) American shall issue to Trans Energy the Shares.

Section 1.2 Properties.

As used herein, the term “Properties” means, subject to the terms and conditions
of this Agreement, the following:

(a) Each oil, gas and mineral lease described on Exhibit “A” hereto insofar and
only insofar as such leases cover and pertain to all depths below the top of the
Rhinestreet Formation, defined as that geological formation or it stratigraphic
equivalent at 6,682 feet subsurface as depicted on the Baker Hughes, Inc.
Compensated Z-Densilog, Compensated Neutron Log, Digital Spectralog, Gamma Ray
Log, Caliper Log, dated January 23, 2010 as measured from the rig Kelly bushing
at 1,518 feet (elevation) for the Trans Energy, Inc. – Whipkey #2H Well API
#47-051-01320 in Marshall County, Texas (the “Leases”);

 

1



--------------------------------------------------------------------------------

(b) All producing, non-producing, shut-in and abandoned oil and gas wells, salt
water disposal wells and injection wells located on the Leases, including the
wells described in Exhibit “B” attached hereto (the “Wells”);

(c) All gathering lines, flowlines and pipelines connected to the Wells or
located on the lands covered by the Leases, and all other personal property,
equipment, fixtures, and improvements located on and appurtenant to the Leases
and lands covered thereby or elsewhere insofar as they are used, held for use or
obtained in connection with the operation of the Leases, the lands covered by
the Leases or the Wells or relate to the production, treatment, sale, or
disposal of oil, gas, natural gas liquids, condensate and related hydrocarbons
or water produced from the Leases, the lands covered by the Leases or the Wells
or attributable thereto;

(d) All presently existing unitization, pooling and/or communitization
agreements, declarations or designations and statutorily, judicially or
administratively created drilling, spacing and/or production units, whether
recorded or unrecorded, insofar as the same are attributable or allocated to any
Lease or Well, and all of the Trans Energy’s interest in and to the properties
covered or units created thereby which are attributable to any Lease or Well;

(e) All presently existing oil, casinghead gas and gas sales agreements,
operating agreements, farmout and farmin agreements, pooling agreements,
purchase agreements, exploration agreements, area of mutual interest agreements,
exchange and processing contracts and agreements, partnership and joint venture
agreements and any other contracts, agreements and instruments insofar as the
above agreements cover, are attributable to or relate to Trans Energy’s
interests in the Leases, Wells or any interests pooled or unitized with any
Lease or other Properties, including those contracts and agreements
(collectively, the “Contracts”) described on Exhibit “C” attached hereto;

(f) All oil, condensate, gas, casinghead gas and other liquid or gaseous
hydrocarbons (collectively, “Hydrocarbons”) in, on, under or produced from any
Lease, Well or any interests pooled or unitized with any Lease from and after
the Effective Date;

(g) All easements, permits, licenses, servitudes, rights of way, surface use
agreements, and all other rights and appurtenances situated on or used in
connection with any Lease, Well or any interests pooled or unitized with any
Lease;

(h) To the extent the same are assignable or transferable, and further to the
extent the same are related to any of the Properties, all of the Trans Energy’s
interests in and to all orders, licenses, authorizations, permits and similar
rights and interests, subject to the rights of third parties;

(i) All files, records and data (including electronic data), including lease
files, land files, abstracts, title files (including title opinions), and other
information in the possession of the Trans Energy or its affiliates or copies
thereof specifically related to any Lease, Well or other Property, and all
rights relating thereto.

 

2



--------------------------------------------------------------------------------

Section 1.3 Excluded Items.

Notwithstanding the foregoing, the Properties shall not include, and there is
excepted, reserved and excluded from the transaction contemplated hereby the
following (collectively, the “Excluded Items”):

(a) All formation documents, resolutions and similar governance documents of
Trans Energy;

(b) Any existing or future refund of taxes or expenses borne by Trans Energy or
Trans Energy’s predecessors in title attributable to the period prior to the
Effective Date unless the Assignee is responsible for any liability relating to
such costs, taxes or expenses;

(c) All rights and interests of Trans Energy (i) under any policy or agreement
of insurance or indemnity (including, without limitation, any rights, claims or
causes of action of Trans Energy against third parties under any indemnities or
hold harmless agreements and any indemnities received in connection with Trans
Energy’s prior acquisition of any of the Properties) to the extent and only to
the extent such rights and interests relate to the ownership of the Properties
prior to the Effective Date; or (ii) under any bond;

(d) All audit rights arising under any of the applicable Contracts or otherwise
with respect to the Properties and any period prior to the Effective Date or to
any of the Excluded Items;

(e) All claims of Trans Energy for refunds with respect to (i) any taxes
attributable to any period prior to the Effective Date, (ii) income taxes or
franchise taxes or (iii) any taxes attributable to the Excluded Items;

(f) All documents and instruments of Trans Energy that may be protected by an
attorney-client privilege, and all data that cannot be disclosed to Assignee as
a result of confidentiality arrangements under agreements with third parties;

(g) Any personal property and equipment necessary for Trans Energy in Trans
Energy’s capacity as Contract Operator under that certain Contract Operator
Agreement of even date herewith by and between Trans Energy and Republic Energy
Operating, LLC;

(h) The formations, intervals, strata and depths covered by the Leases from the
surface down to the top of the Rhinestreet Formation (as defined in
Section 1.2(a) above), along with any wells, facilities, equipment, pipelines,
rights-of-way, and contracts pertaining to such formations, intervals, strata
and depths; and

(i) The items described in Exhibit “D” attached hereto.

Section 1.4 Conveyance.

On the date hereof, Trans Energy and American will execute (i) the Assignment,
Bill of Sale and Conveyance in substantially the form attached hereto as Exhibit
“E” (the “Assignment”), and (ii) all assignments otherwise necessary to convey
to American all of Trans Energy’s right, title and interest in and to the
Properties.

 

3



--------------------------------------------------------------------------------

Section 1.5 Allocation of Liabilities.

(a) Without limiting American’s rights to indemnity under Section 3.1, from and
after the Effective Date, American assumes and hereby agrees to fulfill,
perform, pay and discharge (or cause to be fulfilled, performed, paid or
discharged) all of the obligations and liabilities of Trans Energy, known or
unknown, with respect to the Properties, regardless of whether such obligations
or liabilities arose prior to, on or after the Effective Date, including but not
limited to obligations to:

(i) furnish makeup gas and/or settle imbalances according to the terms of
applicable gas sales, processing, gathering or transportation contracts, and to
satisfy all other obligations relating to future delivery/payment obligations
and/or imbalances;

(ii) pay working interests, royalties, overriding royalties and other interests
held in suspense;

(iii) properly plug and abandon any and all Wells, including inactive wells or
temporarily abandoned wells, drilled on the Leases or otherwise pursuant to the
Properties;

(iv) replug any Well, wellbore, or previously plugged well on the Leases to the
extent required or necessary;

(v) dismantle or decommission and remove any equipment, structures, materials,
platforms, flowlines, and property of whatever kind related to or associated
with operations and activities conducted on the Leases or lands pooled therewith
or otherwise pursuant to the Properties;

(vi) clean up, restore and/or remediate the premises covered by or related to
the Properties in accordance with applicable agreements and laws; and

(vii) perform all obligations applicable to or imposed on Trans Energy under the
Leases, Contracts and related contracts, or as required by laws, rules and
regulations (collectively, the “Assumed Liabilities”).

(b) American does not assume any obligations or liabilities of Trans Energy to
the extent that they are attributable to or arise out of the ownership, use or
operation of the Excluded Items (the “Retained Liabilities”).

 

4



--------------------------------------------------------------------------------

ARTICLE 2

REPRESENTATIONS

Section 2.1 Representations by Trans Energy.

(a) Trans Energy is a corporation duly organized and validly existing under the
laws of the State of Nevada, and has the requisite power and authority to own,
lease and operate its properties and to conduct its business as it is presently
being conducted. Trans Energy is duly qualified to do business as a corporation
and is in good standing in each jurisdiction in which such qualification is
necessary under applicable law as a result of the conduct of its business or the
ownership of the Properties.

(b) Trans Energy has full power and authority to execute and deliver this
Agreement, to perform its obligations hereunder and to consummate the
transactions contemplated hereby. The execution, delivery and performance of
this Agreement by Trans Energy have been duly authorized by all necessary action
on the part of Trans Energy, and no further action is necessary on the part of
Trans Energy for Trans Energy to execute and deliver this Agreement, to perform
its obligations hereunder and to consummate the transactions contemplated
hereby.

(c) Except as set forth in Schedule 2.1(c), the execution, delivery and
performance of this Agreement and all of the other documents and instruments
contemplated hereby to which Trans Energy is a party do not and will not
(i) conflict with, violate or breach any laws, judgment, order or decree binding
on Trans Energy, the articles or certificate of incorporation or bylaws of Trans
Energy, or any Contract to which Trans Energy is a party or by which it is bound
or which is included in the Properties, or (ii) give any party to any of the
Contracts to which Trans Energy is a party or by which Trans Energy is bound any
right of termination, breach, cancellation, acceleration or modification
thereunder.

(d) Trans Energy is aware the Shares have not been registered under the
Securities Act of 1933, as amended, or under any state or foreign securities
laws. Trans Energy is not an underwriter, as such term is defined under the
Securities Act of 1933, as amended, and Trans Energy is acquiring the Shares
solely for investment, with no intention to distribute any such Shares to any
Person in violation of any state or foreign securities laws.

(e) EXCEPT AS EXPRESSLY REPRESENTED OTHERWISE IN SECTION 2.1 OR IN THE
ASSIGNMENT, TRANS ENERGY EXPRESSLY DISCLAIMS ANY REPRESENTATION OR WARRANTY,
EXPRESS OR IMPLIED, ORAL OR WRITTEN, AS TO (I) TITLE TO ANY OF THE PROPERTIES,
(II) THE EXISTENCE OF ANY PROSPECT OR RECOMPLETION, INFILL OR STEP-OUT
OPPORTUNITIES, (III) ANY ESTIMATES OF THE VALUE OF THE PROPERTIES OR FUTURE
REVENUES GENERATED BY THE PROPERTIES, (IV) THE PRODUCTION OF HYDROCARBONS FROM
THE PROPERTIES, OR WHETHER PRODUCTION HAS BEEN CONTINUOUS, OR IN PAYING
QUANTITIES, OR (V) THE MAINTENANCE, REPAIR, CONDITION, QUALITY, SUITABILITY,
DESIGN OR MARKETABILITY OF THE PROPERTIES, IT BEING EXPRESSLY UNDERSTOOD AND
AGREED BY THE PARTIES HERETO THAT THE COMPANY SHALL BE DEEMED TO BE OBTAINING
THE PROPERTIES IN THEIR PRESENT STATUS, CONDITION AND STATE OF REPAIR, “AS IS”
AND “WHERE IS” WITH ALL FAULTS, AND AMERICAN REPRESENTS AND ACKNOWLEDGES THAT
TRANS ENERGY HAS NOT MADE AND WILL NOT MAKE ANY REPRESENTATION OR WARRANTY
REGARDING ANY MATTER OR CIRCUMSTANCE RELATING TO ENVIRONMENTAL LIABILITIES, THE
RELEASE OF MATERIALS INTO THE ENVIRONMENT OR PROTECTION OF HUMAN HEALTH, SAFETY,
NATURAL RESOURCES OR THE ENVIRONMENT OR ANY OTHER ENVIRONMENTAL CONDITION OF THE
PROPERTIES.

 

5



--------------------------------------------------------------------------------

Section 2.2 Representations by American.

(a) American is a corporation duly organized and validly existing under the laws
of the State of Delaware, and has the requisite power and authority to own,
lease and operate its properties and to conduct its business as it is presently
being conducted. American is duly qualified to do business as a corporation and
is in good standing in each jurisdiction in which such qualification is
necessary under applicable law as a result of the conduct of its business or the
ownership of the Properties.

(b) American has full power and authority to execute and deliver this Agreement,
to perform its obligations hereunder and to consummate the transactions
contemplated hereby. The execution, delivery and performance of this Agreement
by American have been duly authorized by all necessary action on the part of
American, and no further action is necessary on the part of American for
American to execute and deliver this Agreement, to perform its obligations
hereunder and to consummate the transactions contemplated hereby.

(c) Except as set forth in Schedule 2.2(c), the execution, delivery and
performance of this Agreement and all of the other documents and instruments
contemplated hereby to which American is a party do not and will not
(i) conflict with, violate or breach any laws, judgment, order or decree binding
on American, the articles or certificate of incorporation or bylaws of American,
or any contract to which American is a party or by which it is bound or which is
included in the Properties, or (ii) give any party to any of the contracts to
which American is a party or by which American is bound any right of
termination, breach, cancellation, acceleration or modification thereunder.

(d) The Shares have been duly authorized and, when issued to Trans Energy on the
as part of the consideration for and against the transfer of the Properties,
will be validly issued, fully paid and non-assessable and free of pre-emptive
rights.

ARTICLE 3

INDEMNIFICATION

Section 3.1 Indemnification of American.

Trans Energy shall indemnify and hold American harmless from and against all
damages, liabilities and losses incurred or suffered by American caused by,
arising out of or resulting from: (i) the Retained Liabilities, (ii) the
misrepresentation, nonfulfillment, or breach by Trans Energy of any
representation or warranty contained in this Agreement and (iii) the failure to
observe any covenant of Trans Energy contained in this Agreement.

 

6



--------------------------------------------------------------------------------

Section 3.2 Indemnification of Trans Energy.

American shall indemnify and hold Trans Energy harmless from and against all
damages, liabilities and losses incurred or suffered by Trans Energy caused by,
arising out of or resulting from: (i) the Assumed Liabilities, (ii) the
misrepresentation, nonfulfillment, or breach by American of any representation
or warranty contained in this Agreement and (iii) the failure to observe any
covenant of American contained in this Agreement.

Section 3.3 Exclusive Remedy; Survival.

The rights of Trans Energy and American under Section 3.1 and Section 3.2,
respectively, shall constitute each of Trans Energy’s and American’s sole and
exclusive remedy for money damages for any breach of any representation,
warranty, covenant, agreement or obligation of this Agreement or otherwise
relating to this Agreement. Except with respect to the representations in
Section 2.1(c) and Section 2.2(c), which shall survive and continue in full
force and effect until the twelve (12) month anniversary following the Effective
Date, all other representations, warranties and covenants contained in this
Agreement shall survive indefinitely.

ARTICLE 4

MISCELLANEOUS

Section 4.1 Governing Law.

THIS AGREEMENT AND THE LEGAL RELATIONS BETWEEN THE PARTIES SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF WEST VIRGINIA WITHOUT
REGARD TO PRINCIPLES OF CONFLICTS OF LAWS OTHERWISE APPLICABLE TO SUCH
DETERMINATIONS.

Section 4.2 Captions.

The captions in this Agreement are for convenience only and shall not be
considered a part of or affect the construction or interpretation of any
provision of this Agreement.

Section 4.3 Waivers.

Any failure by any party or parties to comply with any of its or their
obligations, agreements or conditions herein contained may be waived in writing,
but not in any other manner, by the party or parties to whom such compliance is
owed. No waiver of, or consent to a change in, any of the provisions of this
Agreement shall be deemed or shall constitute a waiver of, or consent to a
change in, other provisions hereof (whether or not similar), nor shall such
waiver constitute a continuing waiver unless otherwise expressly provided.

Section 4.4 Assignment.

No party shall assign all or any part of this Agreement, nor shall any party
assign or delegate any of its rights or duties hereunder, without the prior
written consent of the other party and any assignment or delegation made without
such consent shall be void. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.

 

7



--------------------------------------------------------------------------------

Section 4.5 Amendment.

This Agreement may be amended or modified only by an agreement in writing
executed by both parties.

Section 4.6 Severability.

If any term or other provisions of this Agreement is held invalid, illegal or
incapable of being enforced under any rule of law, all other conditions and
provisions of this Agreement shall nevertheless remain in full force and effect
so long as the economic or legal substance of the transactions contemplated
hereby is not affected in a materially adverse manner with respect to either
party.

Section 4.7 Entire Agreement.

This Agreement (including the Exhibits and Schedules hereto), together with the
other Assignment, constitute the entire agreement and understanding between the
parties with respect to the transactions contemplated hereby and supersede all
prior and contemporaneous oral or written agreements, representations and
warranties, arrangements and understandings relating to the subject matter
hereof and thereof.

Section 4.8 Further Assurances.

Upon request from time to time, Trans Energy and American shall execute and/or
cause to be executed and delivered such other documents and instruments and
shall do other acts that may be reasonably necessary or desirable, to consummate
the transactions contemplated hereby and to carry out the intent of this
Agreement.

Section 4.8 Counterparts.

This Agreement may be executed in counterparts, each of which shall be deemed an
original instrument, but all such counterparts together shall constitute but one
agreement.

[SIGNATURES BEGIN ON THE FOLLOWING PAGE]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been signed by each of the parties hereto
on the date first above written.

 

TRANS ENERGY, INC.

 

John G. Corp, President AMERICAN SHALE DEVELOPMENT, INC.

 

John G. Corp, President

 

9